DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the outer casing coupled and lined to an inside of the receptacle must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of maJarke and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of maJarke and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear how “the outer casing is coupled [lined] to an inside of the receptacle.” Applicant’s specification states that the outer casing is (122) and the receptacle is (110). Outer casing (122) does not appear to be coupled/lined to an “inside” of the receptacle (110). 



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how “the outer casing is coupled [lined] to an inside of the receptacle.” Applicant’s specification states that the outer casing is (122) and the receptacle is (110). Outer casing (122) does not appear to be coupled/lined to an “inside” of the receptacle (110).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarke et al. (US 6,041,715).
Regarding claim 1, Jarke discloses a support and stabilization base, the base (14) comprising: an outer casing (34; or 34, 44 and 28); a compartment (38) within the outer casing; a flowing substance (40) within the compartment, wherein the flowing substance deforms when acted upon by an external force, wherein the outer casing is constructed of a pliable material or combination of materials and wherein a bottom of the outer casing is configured to conform to a surface. See Figs. 1-4. 
Regarding claim 2, Jarke discloses a receptacle (12), wherein the receptacle is coupled to the outer casing, wherein the receptacle is configured to hold at least one object within the receptacle. See Fig. 1. 
Regarding claim 3, the outer casing is coupled to an inside of the receptacle, at least indirectly. See Figs. 1-4. 
Regarding claim 4, the outer casing is coupled to a bottom surface of the receptacle. See Figs. 1-4. 
Regarding claim 5, the receptacle is one of a flexible bag, a drink carrier, or a tray. See Fig. 1. 
Regarding claim 6, the outer casing is further configured to conform on a bottom of the outer casing to a surface on which the base may rest. See Abstract. 
Regarding claim 7, the flowing substance is one of granules, ovoid-shaped granular stuffing, a gel substance, or sand. See Fig. 4. 
Regarding claim 10, a rigid board (24) is within a second compartment (28) of the outer casing. See Fig. 1.  
Regarding claim 11, the surface can be an uneven surface. See Abstract. 
Regarding claim 12, Jarke discloses a support and stabilization base, the base comprising: a flowing substance (40) housed within a bag (38); a rigid board (24); an outer casing (34; or 34, 44 and 28), wherein the bag is housed within the outer casing, wherein the rigid board is positioned at a top of the outer casing and above the bag which is position at a bottom of the outer casing, and wherein the outer casing is constructed of a pliable material, and wherein a top of the base is substantially flat and a bottom of the base is pliable and configured to conform to an uneven surface. See Figs. 1-4. 
Regarding claim 13, Jarke further comprises a receptacle (12), wherein the receptacle is coupled to the outer casing, wherein the receptacle is configured to hold at least one object within the receptacle. See Fig. 1. 
Regarding claim 14, the outer casing is lined within an inside of the receptacle. See Fig. 4. 
Regarding claim 15, the outer casing is coupled to a bottom surface of the receptacle.  See Fig. 1. 
Regarding claim 16, the bag and the rigid board are separated by a fabric liner (34) within the outer casing. See Fig. 4. 
Regarding claim 17, the receptacle is one of a flexible bag, a drink carrier, or a tray. See Fig. 1. 
Regarding claim 18, the flowing substance comprises granules, wherein the granules comprise ovoid-shaped granular stuffing. See Fig. 2. 
Regarding claim  20, the flowing substance is one of granules, ovoid-shaped granular stuffing, a gel substance, or sand. See Fig. 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jarke as applied above in further view of Munjed (US 7,080,810).
Regarding claims 8, 9 and 19, Jarke does not necessarily disclose the granules as claimed. Munjed, which is drawn to a support, discloses a flowing substance (18) that is granules, wherein the granules comprise pellets of a hard material (including viscoplastic materials) and are configured to shift and move relative to each other. See col. 2, ll. 42-45. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use materials as disclosed by Munjed for the pellets of Jarke in order to have more support for an item while still providing flexibility. 
Moreover, in the case that Munjed does not disclose viscoplastic materials.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use viscoplastic materials in order to have a flexible but strong support, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734